Citation Nr: 0206586	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  99-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased rating for the residuals of a 
medial meniscectomy with osteochondritis of the left knee, 
currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for post-operative 
residuals or osteochondritis of the right knee, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
August 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's request of 
increased evaluations of his bilateral knee disabilities 
which were each then rated as 10 percent disabling.  In May 
2000, the RO increased the disability evaluations for each 
knee to 20 percent, but the veteran continued his appeal.  
Therefore, this matter is properly before the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has an impairment of the tibia and fibula 
with marked disability in both knees due to complete medial 
joint collapse and sclerotic changes in the distal femur and 
proximal tibia with advanced spurring.

3.  The veteran has severe bilateral arthritis of the knees, 
confirmed by x-ray evidence.  The knees are major joints.

4.  The veteran's bilateral knee motion is limited to 100 
degrees of flexion; he can extend his knees to 0 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent disability 
evaluation for each knee disability have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.71, 
4.71a, Diagnostic Code 5262 (2001).

2.  The criteria for a 10 percent disability evaluation for 
degenerative arthritis of each knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for increased evaluations for his knee disabilities 
as well as its duty to notify the veteran of any information 
and evidence needed to substantiate and complete these 
claims under the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  Regulations implementing the VCAA have 
been enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the statement of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claims currently on appeal.  The veteran was 
afforded VA examinations and all relevant records adequately 
identified by the veteran were obtained and associated with 
the claims folder.  The veteran was also given the 
opportunity to appear and testify before a member of the 
Board to advance any and all arguments in favor of his 
claims.

The veteran contends that his bilateral knee disabilities 
are more disabling than 20 percent each and requests that 
higher evaluations be assigned.  He specifically requests 
that the criteria for evaluating arthritis be considered in 
conjunction with the criteria under which his knee 
disabilities are currently evaluated.  Additionally, the 
veteran requests that his painful motion be considered.

The evidence of record reveals that the veteran underwent VA 
examination in July 1999.  He complained of constant pain in 
both knees, worse on the left, swelling and loss of 
mobility.  X-rays dated in June 1999 confirmed that the 
veteran had marked to severe arthritic changes in both knees 
and the examiner opined that the veteran's condition had 
significantly deteriorated since he was last evaluated.  The 
examiner also noted that the veteran's history and the 
physical findings upon examination substantiated the opinion 
that bilateral total knee arthroplasties were inevitable.

In February 2000, the veteran's private treating orthopedist 
reported that the veteran's symptoms had progressed to a 
point where he could no longer perform his normal work 
duties, noting that the veteran's work required climbing in 
and out of ditches.  The orthopedist opined that the veteran 
could not climb because of pain in both of his knees.

The veteran underwent a second VA examination in April 2000 
and related the same complaints regarding pain and 
limitation as described above.  Upon examination, the 
veteran could not squat or duck walk.  He could extend both 
knees to 0 degrees, but his bilateral flexion was limited to 
100 degrees.  The examiner reviewed the veteran's previous 
x-rays and noted that he had markedly severe arthritic 
changes in both knees.  In summary, the examiner diagnosed 
severe bilateral traumatic arthritis of the knees and opined 
that his disability was quite marked in both knees and 
likely causing a slightly abnormal gait.

In September 2001, the veteran appeared before me and 
testified that he experienced difficulties walking on 
unlevel ground, ascending and descending inclines, and 
climbing in and out of ditches as is required in his line of 
work.  He stated that his pain had significantly increased 
over the last four years, that he occasionally wore a knee 
brace and used a cane, and that he believed his range of 
motion had been even more limited recently.  The veteran 
testified that he had weakness in his knees, but they had 
never totally given away and caused him to fall.  He stated 
that he experienced soreness all the time and took 
medication for his arthritis on a daily basis.  

At the veteran's hearing before the Board, he submitted a 
report from his treating orthopedist which stated that the 
veteran had advanced degenerative joint disease of both 
knees with complete medial joint space collapse and 
sclerotic changes in the distal femur and proximal tibia 
with advanced spurring, most notably in the left knee.  It 
was noted that the veteran also had involvement in the 
patella femoral joints bilaterally with joint space 
narrowing and spurring, both off of the trochlea of the 
femur and the poles of the patella.  The veteran's 
orthopedist opined that the veteran was limited in his 
ability to perform any type of strenuous activity and that 
only simple ambulation could be performed over prolonged 
periods.  The opinion that the veteran would eventually 
require total knee replacements was reiterated.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Both of the veteran's knee disabilities have been evaluated 
under 38 C.F.R. Section 4.71a, Diagnostic Code 5262, which 
allows for the assignment of disability ratings for 
impairments of the tibia and fibula.  Specifically, a 40 
percent evaluation is assigned when there is evidence of 
nonunion of the tibia and fibula with loose motion requiring 
a brace; a 30 percent evaluation is assigned when there is 
evidence of malunion of the tibia and fibula with marked 
knee or ankle disability; and, a 20 percent evaluation is 
assigned when there is malunion of the tibia and fibula with 
moderate knee or ankle disability.

Considering the criteria of this diagnostic code in 
conjunction with the evidence of record, the Board finds 
that the appropriate evaluation for each knee is 30 percent 
based on the consistent findings of marked to severe knee 
impairment bilaterally.   The veteran's knee disability is a 
result of complete medial joint space collapse and sclerotic 
changes in the distal femur and proximal tibia with advanced 
spurring.  A 40 percent evaluation is not appropriate under 
Diagnostic Code 5262, however, as there is no evidence of 
nonunion of the tibia and fibula.  

In order to determine if a higher evaluation is available 
for assignment, the Board also considered the criteria of 
Diagnostic Codes 5260 and 5261 in conjunction with the 
criteria of Diagnostic Code 5003, which allows for the 
assignment of disability evaluations for degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by the limitation of motion, 
to be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 
10 percent ratings based on x-ray findings without 
limitation of motion will not be combined with ratings based 
on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 sets out the criteria for evaluating 
limitation of flexion in the leg.  It specifically allows for 
the assignment of a noncompensable evaluation when flexion is 
limited to 60 degrees.  Diagnostic Code 5261 sets out the 
criteria for evaluating limitation of extension in the leg; a 
noncompensable evaluation requires extension limited to 10 
degrees.  38 C.F.R. Sections 4.40 and 4.45 require the Board 
to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by the veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. Section 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
reviewing the evidence in conjunction with Diagnostic Codes 
5260 and 5261.

As noted above, the veteran's arthritis is confirmed with x-
ray evidence.  The objective findings of limitation of motion 
are flexion to 100 degrees and extension to 0 degrees.  
Although the veteran testified before me that he believed his 
range of motion had become more limited, there are no 
objective findings to support that contention.  Accordingly, 
the veteran does not meet the criteria for a compensable 
evaluation based on either of the limitation of motion 
diagnostic codes.  He does, however, meet the criteria for a 
10 percent evaluation under Diagnostic Code 5003 as his knees 
are deemed to be major joints with arthritis confirmed by x-
ray evidence.  A 20 percent evaluation under Diagnostic Code 
5003 is not for assignment as the veteran specifically 
testified that his legs did not totally give out on him, thus 
there is no finding of incapacitating exacerbations.

Consequently, the Board finds that a 30 percent evaluation is 
appropriate for assignment for each knee disability under 
Diagnostic Code 5262, and a 10 percent disability evaluation 
is appropriate for each knee under Diagnostic Code 5003. 
Because Diagnostic Code 5262 does not contemplate limitation 
of motion, the 10 percent evaluation may be combined with the 
30 percent evaluation using the Combined Ratings Table found 
in 38 C.F.R. Section 4.25 for a total disability evaluation 
of 40 percent for each knee.  The Board notes that the 
assigned evaluations are based on separate disabilities of 
the same area, specifically the total medial joint space 
collapse in both knees and the degenerative arthritis that 
resulted from injury and surgical intervention.  As such, 
pyramiding is not an issue.  See 38 C.F.R. § 4.14.  
Accordingly, the Board hereby grants the veteran's request 
for increased evaluations with the assignment of 40 percent 
evaluations for each knee.  The potential application of 
other various provisions of Title 38 of the Code of Federal 
Regulations has been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 589, 593 (1991).  The 
veteran reports that he continues to work notwithstanding the 
pain and limitation caused by his bilateral knee 
disabilities.  As such, the Board finds that the veteran has 
submitted no evidence showing that his service-connected 
impairments have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. Section 3.321(b)(1) (2001).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board finds that the evaluations 
assigned in this decision adequately reflect the clinically 
established impairments experienced by the veteran.


ORDER

A 40 percent rating for the veteran's left knee disability is 
granted.

A 40 percent rating for the veteran's right knee disability 
is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

